Citation Nr: 1430330	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  07-33 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for low back strain.

2. Entitlement to a rating in excess of 10 percent for left eye disability.

3. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to April 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2007, July 2007, and September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In his September 2007 and September 2008 Substantive Appeals, the Veteran requested a hearing before a Veterans Law Judge at the RO.  The Veteran's hearing was scheduled for August 6, 2013 and he was notified accordingly.  The Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C F R
§ 20 704(d) (2013).

This appeal was previously before the Board in September 2013 at which time it was remanded to schedule the Veteran for VA examinations.  It is now returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record and the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.The lumbar strain is manifested by pain, without abnormal gait or spinal contour.  Remaining forward flexion is better than 60 degrees and the combined range of motion is better than 120 degrees.

2. The Veteran's left eye is manifested by visual acuity correctable to 20/25, average concentric contraction of the visual field to 27 as revealed by Goldmann's testing and no pain.

3. The Veteran's PTSD most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of mood and motivation, depression, intrusive thoughts, and difficulty in establishing and maintaining effective social relationships


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a lumbosacral strain have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

2. The criteria for a rating in excess of 10 percent for a left eye disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.400, 4.76a, 4.77, 4.84a Diagnostic Codes 6009-6080 (2008).

3. The criteria for a disability rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The record reflects that VA provided the Veteran with the notice required under VCAA by a letters dated in August 2006 and May 2007.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In connection with the current appeal, available service treatment records and VA treatment records have been obtained.  The Veteran was also afforded VA examinations in August 2006 (spine, eye), May 2007 (eye) and June 2007 (PTSD).  Thereafter, the Veteran was scheduled for new examinations in March 2011 (spine, eye, PTSD), November 2013 (spine, eye, PTSD), and December 2013 (spine, eye, PTSD); he did not report for the examinations.

While the Veteran was afforded an opportunity to report for additional VA examination, his failure to attend the examination has been well-documented in the record and he has not provided any reason for his absence. 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  There is no evidence of record indicating that the Veteran requested that the examinations be rescheduled or that he provided good cause for his failure to report. See 38 C.F.R. § 3.655 (2013).

In light of the above, the Board finds that the AOJ has complied with the September 2013 remand directives to the extent possible, and no further action is warranted.  As the claims are original claims for compensation and the Veteran failed to report for his VA examinations, these claims are being evaluated on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Regulation

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Low Back Strain

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula"). 38 C.F.R. § 4.71a, DCs 5237-5242. Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. See 38 C.F.R. § 4.71a, DC 5243.

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Analysis

The Veteran's lumbosacral strain is evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.

On VA examination in August 2006, the Veteran reported flares of low back pain with excessive lifting and bending.  He denied any current treatment for back pain.  The examiner noted the Veteran had normal curvature to the spine with no gross deformity or spasm.  Range of motion included flexion to touching the toes, extension to 20 degrees, lateral and rotation to 25 degrees bilaterally.  There was no radiation of discomfort in the lower extremities.  The upper extremities had full range of motion.  X-rays showed no abnormalities of the bone or soft tissue. 
The Veteran had a combined range of motion to 210 degrees.

The Veteran has been assigned a 10 percent evaluation for his lumbosacral strain.  The 10 percent evaluation contemplates pain on motion. 38 C.F.R. § 4.59 (2013).  It is also consistent with flexion better than 60 degrees, with muscle spasm and localized tenderness, but without abnormal gait or spinal contour.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 60 degrees or less, a combined range of motion not greater than 120 degrees or abnormal gait or contour, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).  


Here, the Veteran has complained of pain and limitation in ability to perform activities of daily living.  After a review of the lay and medical evidence, the Board finds that an evaluation in excess of 10 percent is not warranted. 38 C.F.R. § 4.7. The evidence of record indicates that the Veteran's lumbosacral strain was productive of pain and stiffness with combined range of motion of the thoracolumbar spine of 210 degrees at the August 2006 VA examination; this is much better than motion limited to 120 degrees.  The Veteran's thoracolumbar strain was productive of no worse than forward flexion to 90 degrees at his August 2006 VA examination; extension was to 30 degrees and lateral rotation and flexion were to at least 30 degrees.  Likewise, this examination demonstrated that he did not have abnormality of the spinal contour; there was no evidence of scoliosis.  Although he had pain on motion, he was without spasm or abnormal gait.  Thus, applying the facts to the criteria set forth above, the Veteran remains entitled to no more than a 10 percent evaluation for his service-connected lumbosacral strain.

Furthermore, in September 2013, the Board remanded to afford the Veteran an examination to assess his level of disability, to include ascertaining whether the Veteran has any additional functional impairment or limitation due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating. See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  Unfortunately, the Veteran did not appear for his examination.  Therefore, no further determination could be made regarding additional functional limitation, and the case must be decided solely on the basis of the evidence of records. 38 C.F.R. § 3.655(b).  The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating. See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  

The Board finds that the Veteran's subjective complaints of pain and stiffness have been contemplated in the current rating assignment.  Even when we consider the pleadings regarding pain and stiffness as credible, neither the lay nor medical evidence suggests that flexion is functionally limited to 60 degrees or that the combined range of motion is functionally limited to 120 degrees.  His reports of pain and stiffness are credible, but do not provide a basis for a higher evaluation.  In essence, the Board finds that the lay and medical evidence are not significantly dissimilar.  However, neither the lay nor medical evidence provide a basis for a higher evaluation.  Rather, the evidence establishes that remaining functional flexion is better than 60 degrees, the remaining combined range of motion is better than 120 degrees and that there is no abnormality of gait or spinal contour.

Further, the Veteran had no favorable or unfavorable ankylosis of the entire thoracolumbar spine during either of the rating periods on appeal.  The evidence establishes that the Veteran's lumbosacral strain has not been productive of incapacitating episodes.  Although the Veteran reported experiencing flare-ups at the VA examination, there is no indication that the flare-ups required bed rest by a physician and treatment by a physician.  In regards to associated neurologic symptomatology, the Veteran had full range of motion of his upper extremities and denied radiation into his lower extremities.

For the foregoing reasons, the preponderance of the evidence is against the claim for a rating higher than 10 percent evaluation for lumbosacral strain.  The benefit-of-the-doubt doctrine is therefore not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Left Eye Disability

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a. Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).

A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses. 38 C.F.R. § 4.75.

The service-connected eye disability in this case is currently rated at 10 percent disabling pursuant to Diagnostic Code 6009-6080.  The Board notes that the criteria for rating disabilities of the eyes were amended effective on December 10, 2008, but these amended criteria govern cases only when the claim was filed on or after that date. See 73 Fed. Reg. 66543 (November 10, 2008).  As the claim in this case was filed prior to December 10, 2008, the rating criteria revised effective on December 10, 2008, are not applicable.

Visual field defects are rated under Diagnostic Code 6080.  Under this code, concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, a 30 percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60); concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70 percent disability rating for bilateral loss, a 20 percent disability rating for unilateral loss, or is rated as 20/200 (6/60); concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/100 (6/30); concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/70 (6/21); concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  Bilateral loss of the temporal half of the visual field warrants a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20 percent disability rating, unilateral warrants a 10 percent disability rating, or is rated as 20/50 (6/15). 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

NOTE (1): Correct diagnosis reflecting disease or injury should be cited.

NOTE (2): Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction ratings require contraction within the stated degrees, temporally; the nasal contraction may be less.  The alternative ratings are to be employed when there is ratable defect of visual acuity, or a different impairment of the visual field in the other eye.  Concentric contraction resulting from demonstrable pathology to 5 degrees or less will be considered on a parity with reduction of central visual acuity to 5/200 (1.5/60) or less for all purposes including entitlement under § 3.350(b)(2) of this chapter; not however, for the purpose of § 3.350(a) of this chapter.  Entitlement on account of blindness requiring regular aid and attendance, § 3.350(c) of this chapter, will continue to be determined on the facts in the individual case. 38 C.F.R. § 4.84a , Diagnostic Code 6080 (2008).

The extent of contraction of visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. The degrees lost are then added together to determine total degrees lost. This is subtracted from 500. The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes. 38 C.F.R. § 4.76a (2008).

Table III-Normal Visual Field Extent at 8 Principal Meridians Meridian Normal degrees: Temporally 85 Down, temporally 85 Down 65 Down nasally 50 Nasally 60 Up nasally 55 Up 45 Up temporally 55 Total 500. 38 C.F.R. § 4.76a , Table III.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Analysis

As noted, the Veteran's left eye disability is evaluated as 10 percent disabling pursuant to Diagnostic Code 6009-6080.

On VA examination in August 2006, the Veteran had best corrected vision in the left eye to 20/25.  Confrontation visual fields were full on the right and decreased superiorally on the left.

In a May 2007 addendum, the same VA examiner noted the Goldmann visual field revealed a decrease in the peripheral vision on the left eye.  It was noted that this is probably related to the residual vitreous hemorrhage, which is present in the left eye.  Graphical representations of the visual fields are of record.

In the July 2007 rating decision, the RO interpreted the results of the May 2007 visual field testing as showing average concentric contraction to 27 degrees in the left eye.  His field of vision temporally was 20 degrees.  Field of vision down temporally was 30 degrees.  Field of vision down was 30 degrees.  Field of vision down nasally was 25 degrees.  Field of vision nasally was 30 degrees.  Field of vision up nasally was 30 degrees.  Field of vision up was 20 degrees.  Field of vision up temporally was 25 degrees.

Here, because the Veteran's average concentric contraction in the left eye is only to 27 degrees, a rating for impairment of visual fields greater than the current 10 percent rating is not warranted.  Similarly, while the rating can be based on impaired visual acuity, the Veteran's corrected visual acuity was 20/25 in the left eye which would not result in a higher evaluation.

In order to warrant a higher evaluation, there must be concentric contraction of visual field to 15 degrees, but not to 5 degrees.  The Board notes that the Veteran did not appear for the VA eye examination scheduled under the direction of the September 2013, therefore, the case must be decided solely on the basis of the evidence of records. 38 C.F.R. § 3.655(b).  For the foregoing reasons, the preponderance of the evidence is against the claim for a rating higher than 10 percent for the left eye disability.  The benefit-of-the-doubt doctrine is therefore not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Posttraumatic Stress Disorder

The Veteran's PTSD has been rated 30 percent disabling pursuant to the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  This rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted under DC 9411 for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The Global Assessment of Function (GAF) score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994). When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

Analysis

The Veteran was afforded a VA examination in June 2007.  The Veteran reported being depressed with no interest or motivation.  He indicated that he gets shaky when driving under overpasses.  He stated that he fights and trashes his bed while asleep.  He denied past psychiatric hospitalization or use of psychotropic medication.  He indicated that he borrowed Vicodin from a friend.  He stated that he separated from his wife after he became violent.  He indicated that he worked as a delivery person for two companies since his discharge and he was fired from the second job because of missed time for his domestic violence case.  He has three children and is a high school graduate.  He denied having any hobbies and has very few friends.  He stated that the problems with his wife started when he came back from Iraq and was very isolated.

On examination, the Veteran was fairly-groomed and casually dressed with adequate personal hygiene.  He had no involuntary movements or specific mannerism.  His general body movements were normal and eye contact was good.  His speech was normal in process without latency.  The Veteran stated that his mood was depressed but he denied homicidal or suicidal ideation.  The examiner noted a flat affect.  The Veteran reported intrusive thoughts and that he loses track of thought and becomes distracted.  His thought process was goal-direction.  He was not delusion and reported no hallucination or illusion.  The examiner noted the Veteran's cognitive skills were fairly intact except for slight impairment in immediate recall.  The examiner assigned a GAF score of 65.

The Veteran was scheduled for new PTSD examinations in March 2011, November 2013, and December 2013.  The Veteran failed to report to the scheduled examinations.

Based on the evidence of record, the Board finds that the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 50 percent rating, but no higher.  On VA examination in June 2007, the Veteran endorsed disturbances of motivation and mood, he reported anger problems and hyperactive arousal symptoms, and acknowledged physical altercations with his wife.  He further described some concentration problems, with intrusive thoughts and was noted to have a flattened affect.  While he did not report difficulty sleeping, he did report that he fights and trashes his bed while asleep and has a tendency to isolate.  This evidence more nearly approximates occupational and social impairment with reduced reliability and productivity and warrants a 50 percent rating.  Moreover, the Veteran's disability has not significantly changed throughout the appeal and a uniform rating is warranted.

Higher ratings of 70 percent and 100 percent for the Veteran's PTSD are not warranted.  The Board finds that that the Veteran did not experience occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  While he was unemployed, such was attributed to absence from work.  He did not have symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.  It is noted that the Veteran was separated from his wife due to physical altercations, he has not reported persistent danger of hurting himself or others to warrant an evaluation higher than 50 percent when all the other PTSD manifestations are considered. See Mauerhan, 16 Vet. App. 436.

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that the Veteran's GAF in June 2007 was 65, denoting mild symptoms.  In the view of the Board, the GAF score is consistent with the Veteran's PTSD symptomatology and the assignment of a 50 percent rating is warranted. 

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's left eye disability, low back strain, and PTSD.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Veteran's left eye disability, low back strain, and PTSD are fully contemplated by the applicable rating criteria.  There is nothing to indicate that the disability picture is exceptional or unusual.  Specifically, the rating criteria include contemplation of pain, limited motion, and impaired visual acuity which encompass the Veteran's reported symptoms as shown in the VA examinations and in his lay statements.  Moreover, the severity and frequency of the Veteran's symptoms are contemplated by the schedular rating criteria including his depression and difficulties with anger toward his wife.  The Veteran does not claim, and the evidence does not reflect that that symptoms of this disability have otherwise rendered impractical the application of the regular schedular standards. Accordingly, referral to the Director, Compensation and Pension, is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 10 percent for lumbosacral strain is denied.

Entitlement to a disability evaluation in excess of 10 percent for left eye disability is denied.

Entitlement to a higher rating of 50 percent for PTSD, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


